Appeal by the defendant from a judgment of the Supreme Court, Queens County (Buchter, J.), rendered May 27,1993, convicting him of robbery in the first degree, robbery in the second degree, criminal possession of a weapon in the second degree, criminal possession of a weapon in the third degree, and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We reject the defendant’s contention that the Supreme Court’s Sandoval ruling was an improvident exercise of the court’s discretion because it permitted the prosecutor to cross examine the defendant, if he testified, about his prior robbery conviction (see, People v Rahman, 46 NY2d 882; People v Sandoval, 34 NY2d 371; People v Lopez, 161 AD2d 670; People v Alexander, 154 AD2d 607). As the court specifically observed, the robbery conviction was relevant to the issue of the defendant’s honesty and credibility (see, People v Jones, 215 AD2d 501; People v Smalls, 128 AD2d 907).
The sentence that was imposed is not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are without merit. Copertino, J. P., Santucci, Altman and Krausman, JJ., concur.